DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus for creating an electric field in a person’s body, classified in A61B 2018/147.
II. Claims 8-20, drawn to methods for treating a portion of a person’s body with an electric field, classified in A61N 1/0551.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of group I can be used in a fundamentally different process than that of the processes in group II. For example, the product can be used as a massage therapy device using alternating currents only on the surface of the skin. Furthermore, the invention of group I is only required to be shaped and dimensioned for insertion into a blood vessel whereas the inventions of group II are required to be inserted into a blood vessel, a central portion of the spinal canal, a body orifice, a person’s skin, or a lymph vessel. Thus, the invention of group I could be used in a materially different process such as in an electrolysis machine. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Additionally, claim(s) 8 and 15 are generic to the following disclosed patentably distinct species: 
Species A: inserting the first electrode into the blood vessel of the person’s body (fig. 4)
A1: inserting the second electrode into a blood vessel (claim 11)
A2: inserting the second electrode into the central canal of the spinal cord of the person’s body (claim 12)
Species B: inserting the first electrode into a brain ventricle of the person’s body (fig. 8)
A1: inserting the second electrode into a blood vessel (claim 17)
A2: inserting the second electrode into the central canal of the spinal cord of the person’s body (claim 18)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert Mayer on Friday May 27th, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
This application claims the benefit of priority from US Provisional Application 63/002,042 filed March 30th, 2020.
Information Disclosure Statement
The information disclosure statement filed 7/26/2021 has been considered.
Specification
The disclosure is objected to because of the following informalities:
  The specification does not contain a description of fig. 9 as shown in the drawings. 
Appropriate correction is required.
Claim Interpretation
The term “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmidt et al. (US 2019/0117970 A1) herein after Schmidt.
Regarding claim 1, Schmidt teaches an apparatus for creating an electric field in a portion of a person's body (fig. 6), the apparatus comprising: a first electrode (fig. 6: e.g. electrode 604) shaped and dimensioned for insertion into a blood vessel of the person's body or a central canal of a spinal cord of the person's body (Para [0125] “In some embodiments, upon delivery of the lead 1402 within the vascular system near the site of a cancerous tumor, insulating flange 1414 can expand within a vessel”: Examiner respectfully submits that since the lead can fit within the vascular system, then it is shaped and dimensioned for insertion into the blood vessel), the first electrode having a biocompatible outer surface (Para [0131]: describes the leads and electrodes that are made from known biocompatible materials. Examiner respectfully submits that the coiled electrodes of the leads inherently have an outer biocompatible surface because the metals used in the electrode coils are biocompatible in nature); a second electrode (fig. 6: e.g. electrode 610) shaped and dimensioned for (c) insertion into a body orifice of the person at a position that contacts an interior surface of the person's body (Para [0062] “The medical device 200 can be partially implanted within the body of a patient 101. In some embodiments, the medical device can be partially implanted and partially external to the body of a patient. In other embodiments, a partially implanted medical device can include a transcutaneous connection between components disposed internal to the body and external to the body”: Examiner respectfully submits that because the medical device can partially be positioned within the body of a patient, then the electrode of the medical device is shaped and dimensioned for insertion into a body orifice (e.g. the transcutaneous connection as shown in fig. 2) such that the electrode contacts an interior surface of the person’s body), an AC voltage generator (fig. 3: electric field generating circuit 320) arranged to impose an AC voltage between the first electrode and the second electrode (Para [0142] “one or more therapeutic parameter sets can be implemented in an alternating fashion” and Para [0143] “Plot 1602 shows an alternating electric field, where the frequency is increased over time as the therapy is applied to the cancerous tumor. In some embodiments, a frequency sweep can include alternating between a first frequency sweep covering a range of about 100 kHz to 300 kHz and a second frequency sweep covering a range about 200 kHz to 500 kHz.”).  
Regarding claim 2, Schmidt further teaches wherein the outer surface of the first electrode is conductive (Para [0131]: describes the leads and electrodes that are made from known electrically conductive materials. Examiner respectfully submits that the coiled electrodes of the leads inherently have an outer conductive surface because the metals used in the electrode coils are conductive in nature).  
Regarding claim 4, Schmidt further teaches wherein the first electrode is shaped and dimensioned for insertion into a first blood vessel of the person's body (Para [0125] “In some embodiments, upon delivery of the lead 1402 within the vascular system near the site of a cancerous tumor, insulating flange 1414 can expand within a vessel”: Examiner respectfully submits that since the lead that includes the first electrode can fit within the vascular system, then it is shaped and dimensioned for insertion into the blood vessel), and the second electrode is shaped and dimensioned for insertion into a second blood vessel of the person's body (Para [0125] “In some embodiments, upon delivery of the lead 1402 within the vascular system near the site of a cancerous tumor, insulating flange 1414 can expand within a vessel”: Examiner respectfully submits that since the lead that includes the second electrode can fit within the vascular system, then it is shaped and dimensioned for insertion into the blood vessel).
Regarding claim 5, Schmidt further teaches wherein the first electrode is shaped and dimensioned for insertion into the blood vessel of the person's body (Para [0125] “In some embodiments, upon delivery of the lead 1402 within the vascular system near the site of a cancerous tumor, insulating flange 1414 can expand within a vessel”: Examiner respectfully submits that since the lead that includes the first electrode can fit within the vascular system, then it is shaped and dimensioned for insertion into the blood vessel), and the second electrode is shaped and dimensioned for insertion into the central canal of the spinal cord of the person's body Para [0125] “In some embodiments, upon delivery of the lead 1402 within the vascular system near the site of a cancerous tumor, insulating flange 1414 can expand within a vessel”: Examiner respectfully submits that since the lead that includes the second electrode can fit within the vascular system, then it is shaped and dimensioned for insertion into the central canal of the spinal cord because of the similar dimensions of the central canal of the spinal cord and some blood vessels). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of O’Brien e al. (US 2005/0085884 A1) herein after O’Brien.
Regarding claim 3, Schmidt teaches the apparatus of claim 1, but does not explicitly teach, wherein the outer surface of the first electrode comprises pyrolytic carbon.
However, in a similar implantable device with coiled electrode/leads, O’Brien discloses an electrode contact containing pyrolytic carbon (claim 10: “wherein the electrical contact is selected from the group consisting of pyrolytic carbon”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the electrode of Schmidt to have the outer surface comprise pyrolytic carbon as disclosed by O’Brien because doing so would have been a simple substitution of prior art elements (the coiled electrode of biocompatible material  of Schmidt for the pyrolytic carbon material of O’Brien) using known methods of electrode formation to yield the predictable result of an electrode made from a biocompatible material that contains pyrolytic carbon as an outer layer.  Examiner also notes that pyrolytic carbon is also biocompatible and is known to be a suitable material for tissue contacting electrode (O’Brien Para [0034]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Peichel et al. (US 2019/0160291 A1) herein after Peichel.
Regarding claims 6 and 7, Schmidt teaches the apparatus of claim 1, but does not explicitly teach the apparatus further comprising a capacitor wired in series between the AC voltage generator and the first electrode/second electrode.
However, Peichel discloses, in a similar implantable stimulation device, a capacitor wired in series between an AC voltage generator and a first and second electrodes (Para [0123] “FIG. 7 is a conceptual diagram of circuitry included in the TCC transmitter 90 of FIG. 6, including voltage holding circuit 98, according to one example. In this example, AC coupling capacitor 96 includes two capacitors 96a and 96b, each coupled in series with a respective electrode of the transmitting electrode vector 99 (shown as electrode 24 and housing 15 in FIG. 7”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Schmidt to further include a capacitor wired in series between the AC voltage generator and the first electrode/the second electrode as disclosed in Peichel because doing so would allow power from the capacitor to directly transfer to the electrode without intermediate electrical components for the current to go through.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heist et al. (US 2006/0064150 A1) relates to a telescoping dual site stimulation lead containing pyrolytic carbon. 
Schroeppel et al. (US 2004/0010290 A1) relates to an implantable cancer treatment device with multiple electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JONATHAN T KUO/Primary Examiner, Art Unit 3792